Citation Nr: 1828380	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-25 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from February 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This matter was previously before the Board in January 2015 and September 2016, when it was remanded for additional development.

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in November 2013, a transcript of which is on file.

When the case was most recently before the Board in September 2016 the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), entitlement to service connection for a back disorder, and entitlement to service connection for a bilateral foot disorder were remanded for additional development.

Thereafter, in a May 2017 rating decision the Veteran was granted entitlement to an evaluation of bipolar I disorder with psychotic features and substance abuse disorder now including PTSD with an evaluation of 70 percent effective May 31, 2011, and 100 percent effective September 3, 2015.  The rating decision also granted entitlement to service connection for right foot injuries and assigned an evaluation of 10 percent effective May 31, 2011.  

As this represents a complete grant of the benefits sought on appeal with regard to entitlement to service connection for PTSD and entitlement to service connection for a right foot disorder, these issues are no longer on appeal and the claims have been recharacterized above.  

The issue of entitlement to service connection for a left foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDING OF FACT

The competent and credible evidence is against a finding that the Veteran has a back disorder causally related to, or aggravated by, active service, and did not arise within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309 (a), (including arthritis) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 C.F.R. § 3.307 (a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

The Veteran seeks entitlement to service connection for a back disorder.  As discussed further below, the Veteran has variously reported that he injured his back in service when he fell off an obstacle course, when lifting, and in a fall when working as a lineman in service.  The Veteran reports that he has had back complaints ever since service and that he was treated since service by VA for his back disorder.  

Service treatment records reveal that the Veteran complained of pain in the lumbar region in March 1975.  However, the March 1976 separation examination was negative for back disorder and no back complaints were reported on the Veteran's medical history at separation.  

Multiple attempts have been made to obtain additional VA treatment records regarding the Veteran dated since 1976 to 1999.  A negative response regarding records was received in December 2016.  Thereafter, the Veteran was notified in January 2017 of the attempts to obtain additional VA treatment records dated from 1976 to 1999.

Treatment records associated with the claims file reveal that in July 2003 the Veteran reported that he injured his back 20 years prior while in service.  It was reported that it was documented in his service record.  Thereafter, the treatment records reveal varied reports regarding the number of years that the Veteran's back has hurt; however, the Veteran has consistently reported that his back pain began in service. 

Treatment records reveal that the Veteran has been diagnosed with a back disability and a problem list identifies back pain with a date of August 2003.

In treatment notes dated in December 2009 and January 2010 the Veteran reported that he had back pain for the prior 30 years.  He stated that he fell in service while working as a lineman and that he had back pain as well as pain in both of his lower extremities at the time of the fall but did not seek immediate medical attention.  He reported that he was treated by a physician a couple of days later but did not recall any specific diagnosis.  He recovered to the point that he was able to return to full duty.  However, he did not believe that his back ever fully recovered.  After physical examination the Veteran was diagnosed, in relevant part, with chronic diffuse back pain of unclear etiology.

The Veteran underwent a VA examination in September 2011.  In the report, dated in November 2011, the Veteran was noted to report being diagnosed with chronic back pain.  The Veteran reported that the condition existed since 1975 and was due to injury when he fell off monkey bars on obstacle course in training.  After review of the medical records and examination the Veteran was diagnosed with chronic back strain and the examiner rendered the opinion that the Veteran's low back condition was less likely as not related to the complaint in service.  The rationale was that there was only one progress note for the claimed condition found in the records.

In an addendum, the examiner stated that there were no records of back conditions for 24 years after service.  There was no indication of continuity for this complaint.

An x-ray report dated in September 2011 revealed negative thoracic and lumbar spine.

At the hearing before the undersigned the Veteran reported that he injured his back when he fell off a telephone pole in service.  The Veteran stated that his back bothered him since service.  He reported that he was seen by a doctor within a month after he separated from service and stated that he was seen frequently at VA for his back from 1976 onward.  The Veteran indicated that the records from prior to 1999 are missing.

The Veteran was afforded a VA examination in April 2015.  The Veteran was diagnosed with degenerative joint disease of the thoracolumbar spine.  The examiner reported that in 1975 the Veteran fell on the obstacle course and fell off a telephone pole.  He strained his low back in both cases.  It was reported that the back had become more painful over time.  The Veteran had chronic low back pain.  After examination the examiner rendered the opinion that the Veteran's back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there was no documentation of trauma to the back or continuing back pain symptoms.

The Veteran was afforded a VA examination in February 2017.  The Veteran was diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran was noted to report that he hurt his back in basic training and that he has had trouble with his back ever since.  The Veteran reported that he may have hurt his back one additional time since 1975.  After examination the examiner opined that it is less likely as not that the arthritis of the back would have been present in 1977, 1 year after leaving service.  The earliest x-rays of the back are from 2003 and at that time only minimal arthritis changes were seen.  Given only minimal arthritis of the back in 2003, 27 years after leaving service, it is very unlikely that any arthritis had developed by 1977; that is, within a year of separation.  The examiner rendered the opinion that the low back condition is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge.  The examiner opined that it was at least as likely as not permanently aggravated or a result of other wear and tear, and aging.  The examiner provided rationale including the pathology being of recent origin, that low back pain is a very common complaint, and that the Veteran worked physically demanding jobs over his working career.  The examiner provided discussion of the Veteran's medical history and the medical literature in rendering the opinion.  

Entitlement to service connection for a back disorder is not warranted.  It is acknowledged that the Veteran has competently reported that he injured his back in service, that he did not seek immediate treatment for his back injury, and that he has had back pain since service.  It is noted that the Veteran's report regarding the injury wherein he injured his back has not been consistent.  Further, it is noted that although the Veteran was noted to have a complaint of back pain in service, upon examination at separation from service as well as on the report of medical history, no back disorders or complaints were noted.  It is acknowledged that the Veteran has indicated that he received treatment from VA directly after service and that the records regarding this treatment have not been obtained.  However, multiple attempts have been made to obtain all treatment records regarding the Veteran dated since 1976, a negative reply has been received, and the Veteran has been notified that additional records could not be located.  After examination in February 2017 the examiner rendered the opinion that the Veteran's arthritis of the back was less likely as not present in 1977, 1 year after separation from service.  The examiner explained that x-rays of the back from 2003 revealed only minimal arthritic changes and that given the minimal change in 2003, 27 years after leaving service, it was very unlikely that any arthritis had developed by 1977.  The examiner further opined that the low back condition was less likely as not due to service but was at least as likely as not the result of other wear and tear, and aging.  The examiner relied upon the pathology being of recent origin, that low back pain is a very common complaint, and that the Veteran worked physically demanding jobs.  The examiner provided a thorough discussion of the medical history and the medical literature in rendering the opinion.  Although the Veteran was noted to have a back complaint in service and has reported that he has had back pain since service, the Board finds that the preponderance of the evidence, notably the explanation of the examiner as to the recent development of back pathology and intervening cause, weighs against entitlement to service connection.  Therefore, service connection for a back disorder is denied. 

The only other evidence in support of the claim is the Veteran's own opinion.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the question of etiology here extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The VA opinion relied upon by the Board was based on a complete review of the record, including complaints and treatment during service and the Veteran's reported history since service.  Thus, the Board finds that opinion of high probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

ORDER

Service connection for a back disorder is denied.

REMAND

In September 2016 the Board remanded the claim of entitlement to service connection for bilateral foot disorder and service connection for a right foot disorder and the issue currently on appeal is entitlement to service connection for a left foot disorder.

In the September 2016 remand, the Board noted that a June 2015 VA examination was inadequate and a new examination was ordered.  At a February 2017 VA examination, the Veteran was noted to report no trouble with the left foot and that he did not want or need an evaluation of the left foot.  Physical examination of the left foot revealed no tenderness in the left foot to palpation and no abnormalities to examination.  However, imaging studies were performed and the results revealed that the Veteran had degenerative or traumatic arthritis of both feet.  No discussion or opinion was provided regarding the etiology of any left foot disability.  Thus, the opinion was not responsive to the Board remand. 

Although the Veteran reported at the examination that he did not have any problems with his left foot, x-ray studies show arthritis.  In light of the Veteran's report of injuring both feet in service and complaints in the VA treatment notes of left foot pain, as well as an October 2014 x-ray of the left foot revealing minimal degenerative changes involving both 1st MTP joints, it is necessary to obtain clarification as to the diagnosis of any left foot disability and to obtain an opinion regarding the etiology of any identified left foot diagnosis, to include the reported arthritis and degeneration of the 1st MTP joint.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

On remand, attempts must be made to obtain all VA treatment records associated with the claims file dated since January 2018.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records compiled since January 2018 at VA facilities for inclusion in the Veteran's VA electronic claims folder.

2.  After the record is determined to be complete, afford the Veteran a VA examination in order to ascertain the nature and etiology of any existing disorder of his left foot.  As part of those examinations, the VA examiner(s) should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation of each affected area and any tests deemed as necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be clearly identified.

The VA examiner should then offer an opinion addressing the following questions, providing a complete rationale for each response:

(a) specifically identify all left foot diagnoses;  

(b) is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed left foot disability originated during active duty or is otherwise attributable thereto or any incident thereof?  Full consideration should be afforded the Veteran's account of in-service injuries and manifestations of disability in the affected areas and his account of his post-service history of pertinent symptoms, in addition to the documentation of foot symptom complaints in the Veteran's service treatment records and any pertinent post-service evidence;

(c) is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed left foot arthritis is shown during the one-year period following the Veteran's discharge from service in March 1976 and, if so, to what degree is any such arthritis shown to have manifested?

A complete rationale must be provided for all opinions.

The examiner must comment on the significance of the diagnostic imaging studies that revealed left foot arthritis, including that noted in the prior examination and the October 2014 x-ray regarding the 1st MTP. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


